Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a gelatin product comprising a core and a gelatin composite where the composite comprises 3-20 wt% of gelatin having a mean molecular weight of at least 130 kDa where 35 wt% is above 100 kDa; 15 to 60 wt% of glucose syrups with a viscosity less than 1000 mPa*s, with dry matter content of at least 70 wt% and the syrup has a dextrose equivalent of 50 or more; 15 to 60 wt% of sucrose and where the gelatin is sourced from bones of pigs, cattle or poultry.  The closest prior art is drawn to a Cao et al US 2014/0127375 drawn to a gelatin product made from hide and bones, where the product comprises gelatin, starch syrup sorbitol and sucrose.  The reference however is silent to the molecular weight of and specific combination of dextrose equivalent for the casting compound. The molecular weight allows for the casting formulation to form hollow molds that encase a core compound without a drying step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618